FILED
                              NOT FOR PUBLICATION                            JAN 13 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GARY PAUL MATHARO, aka Gary Paul                 No. 07-71054
 Singh Matharoo,
                                                  Agency No. A072-142-314
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Gary Paul Matharo, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
We review for abuse of discretion the denial of a motion to reopen, Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Matharo’s motion because it

was filed more than 6 years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2),

and Matharo failed to establish grounds for equitable tolling, see Singh v.

Gonzales, 491 F.3d 1090, 1096-97 (9th Cir. 2007) (requiring petitioner to act with

due diligence to definitively learn of the ineffective assistance after he becomes

suspicious of it).

       PETITION FOR REVIEW DENIED.




KS/Research                               2                                    07-71054